Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-6 and 8-12 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 8 and 12 and previously canceled claims 2 and 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuer et al U.S. Patent No. 7,712,789.

With regard to claim 1, and as seen in Figure 2 below, Heuer et al disclose a tamper-resistant collar, comprising:
a body portion having a first diameter; and

a plurality of holes located in the flange portion; and
a plurality of tamper evident fasteners (rivets - column 10, lines 15-19);
wherein the plurality of holes are configured to receive the plurality of tamper evident fasteners to couple the collar to an air pulse generating unit; and
wherein at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit.
Note: the air pulse generating unit is not a part of the claimed invention.


    PNG
    media_image1.png
    526
    577
    media_image1.png
    Greyscale


With regard to claim 5, and as seen in Figure 2 above, Heuer et al disclose wherein the flange portion includes a hole configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit).
Note: the nipple portion of the air pulse generating unit is not a part of the claimed invention.

Claim(s) 1, 3, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmele et al U.S. Patent Application Publication No. 2003/0147689.

With regard to claim 1, and as seen in Figure 2 below, Hemmele et al disclose a tamper-resistant collar, comprising:
a body portion having a first diameter; and
a flange portion having a second diameter that is greater than the first diameter;
a plurality of holes located in the flange portion (at 24, 24); and
a plurality of tamper evident fasteners (at rivets 34, 34);
wherein the plurality of holes are configured to receive the plurality of tamper evident fasteners to couple the collar to an air pulse generating unit; and
wherein at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit.
Note: the air pulse generating unit is not a part of the claimed invention.


    PNG
    media_image2.png
    368
    530
    media_image2.png
    Greyscale


With regard to claim 3, and as seen in Figure 2 above, Hemmele et al disclose wherein the body portion includes a threaded inner portion configured to receive a coupler device.

With regard to claim 5, and as seen in Figure 2 above, Hemmele et al disclose wherein the flange portion includes a hole (hole at 22) configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit).
Note: the nipple portion of the air pulse generating unit is not a part of the claimed invention.

With regard to claim 8, and as seen in Figure 2 above, Hemmele et al disclose a tamper-resistant collar comprising:

a flange portion located on the body;
a plurality of tamper evident fasteners (at rivets 34, 34);
a plurality of holes (at 24, 24) in the flange portion, the plurality of holes configured to receive the plurality of tamper evident fasteners to secure the collar to an air pulse generating unit;
a hole (hole at 22) in the body configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit); and
a threaded inner portion configured to receive a coupler device (wherein the threaded inner portion is capable of receiving a coupler device);
wherein at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit.
Note: the air pulse generating unit is not a part of the claimed invention.

With regard to claim 9, and as seen in Figure 2 above, Hemmele et al disclose wherein the body has a first diameter and the flange portion has a second diameter that is greater than the first diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 4, 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmele et al.

With regard to claim 4, Hemmele et al disclose the claimed invention but do not disclose that the threaded inner portion includes a permanent adhesive configured to adhere the collar to the coupler device.  Adding a permanent adhesive to the threaded inner portion would provide additional security against inadvertent disconnection and ensure continued fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the threaded inner portion to provide additional security against inadvertent disconnection and ensure continued fluid flow.

With regard to claim 6, Hemmele et al disclose the claimed invention but do not disclose that the hole in the flange portion includes a permanent adhesive configured to adhere the nipple portion of the air pulse generating unit to the flange portion of the collar.  Adding a permanent adhesive to the hole in the flange portion would provide additional security against inadvertent disconnection and ensure continued fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the hole in the flange portion to provide additional security against inadvertent disconnection and ensure continued fluid flow.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the hole of the body to provide additional security against inadvertent disconnection and ensure continued fluid flow.

With regard to claim 11, Hemmele et al disclose the claimed invention but do not disclose that the threaded inner portion includes a permanent adhesive configured to adhere the coupler device to the body.  Adding a permanent adhesive to the threaded inner portion would provide additional security against inadvertent disconnection between the coupler device and the body and ensure continued fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a permanent adhesive to the threaded inner portion to provide additional security against inadvertent disconnection between the coupler device and the body and ensure continued fluid flow.

With regard to claim 12, and as seen in Figure 2 above, Hemmele et al disclose a tamper-resistant collar comprising:
a body;
a flange portion located on the body;

a plurality of holes (at 24, 24) in the flange portion, the plurality of holes configured to receive the plurality of tamper evident fasteners to secure the collar to an air pulse generating unit;
a hole (hole at 22) in the body configured to receive a nipple portion of the air pulse generating unit (the hole as shown in Figure 2 capable of receiving a nipple portion of an air pulse generating unit); and
a threaded inner portion on the body;
wherein at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit.
However, Hemmele et al do not disclose a coupler device secured to the threaded inner portion of the body.  Hemmele et al teach in a different embodiment, as shown in Figure 4, that a coupler device, such as a bolt (at 38), can be secured to the threaded inner portion of the body such that the collar can be attached to other elements to create an assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a coupler device be secured to the threaded inner portion of the body such that the collar can be attached to other elements to create an assembly as taught by Hemmele et al.
Note: the air pulse generating unit is not a part of the claimed invention.

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Heuer fails to suggest or disclose “at least one of the plurality of tamper evident fasteners is configured to break when the collar is attempted to be removed from the air pulse generating unit” as Heuer does not disclose that the screws that attach the flange 12 to the floor 7 are not configured to break when the adapter would be attempted to be removed from the floor.
Examiner disagrees.
First, Applicant has specifically stated in their arguments and remarks that the air pulse generating unit is not a part of the claimed invention and that the claims do not require the collar to be coupled to the air pulse generating unit (see Applicant’s remarks, page 6, 3rd paragraph).  Second, the claim only positively recites “a plurality of tamper evident fasteners” where the plurality of holes is “configured to” received the plurality of tamper evident fasteners and does not require that the collar is attached to any particular element but rather that the plurality of tamper evident fasteners would be configured to break when the collar is removed from any element.  Third, the rejection does not speak to or recite the screws that attach the flange to the floor as the tamper evident fasteners as Applicant is arguing.  Rather, the rejection recites rivets (see column 10, lines 15-19) as the plurality of tamper evident fasteners that are configured to be received in the plurality of holes (30) of the collar (12) of Heuer as required by claim 1.  Finally, as is known in the art, rivets, once set into place, cannot be removed without evidence of “tampering” or “removal”, therefore Heuer discloses the limitations of claim 1.

With regard to claim 1, Applicant argues that the rivets of Heuer are not configured to break when the adapter would be attempted to be removed from the floor.

First, as noted above, the claim does not require attachment to any element, only that the plurality of tamper evident fasteners would be configured to break in an attempt to remove the collar.  Second, and also as noted above, as is known in the art, rivets, once set into place, cannot be removed without evidence of “tampering” or “removal”, therefore Heuer discloses the limitations of claim 1 wherein the plurality of tamper evident fasteners would be configured to break when removed.  Applicant should further note that the claim does not recite that the collar is removed but rather that the plurality of tamper evident fasteners would be configured to break in an attempt to remove the collar and that the rivets of Heuer would be configured to break in an attempt to remove them.

With regard to claim 1, Applicant argues that Hemmele does not disclose that the rivets of Hemmele (34) are configured to break when the nut plate 32 is attempted to be removed.
Examiner disagrees.
First, as noted above, the claim does not require attachment to any element, only that the plurality of tamper evident fasteners would be configured to break in an attempt to remove the collar.  Second, and also as noted above, as is known in the art, rivets, once set into place, cannot be removed without evidence of “tampering” or “removal”, therefore Hemmele discloses the limitations of claim 1 wherein the plurality of tamper evident fasteners would be configured to break when removed.  Applicant should further note that the claim does not recite that the collar is removed but rather that the plurality of tamper evident fasteners would be configured to break in an attempt to remove the collar .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679